IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1739
                            Filed January 12, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ABRAHAM RIKO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Sarah Crane, Judge.



      Abraham Riko appeals his criminal conviction, challenging the sufficiency

of the evidence. AFFIRMED.



      Erin M. Carr of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Greer, P.J., Badding, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


SCOTT, Senior Judge.

       Abraham Riko appeals his conviction of third-degree burglary, challenging

the sufficiency of the evidence supporting his conviction.1

I.     Background

       The evidence presented at trial discloses the following pertinent facts. The

victim left his home at around 12:00 p.m. on July 11, 2019, and he did not return

until around 10:00 p.m. When he returned and entered the home, he observed

“some things were upset, turned upside down, and apparently someone was in

there, broke in.” He called 911.2

       Officer Noah Bollinger of the Des Moines Police Department was

dispatched to the residence. Upon arrival, Bollinger observed the living room of

the home to be in disarray—“a bunch of drawers thrown out and all the contents

were dumped out over the floor, and the entire living room was basically just torn

apart.” A neighbor reported to Bollinger that he previously observed a white female

in a black hoodie in the vicinity of the home. The items ultimately missing from his

home included an antique shotgun, a silver bangle, jewelry, and a change jar, none

of which were ever recovered.



1  Riko was charged in two separate criminal cases with various crimes, which
culminated in three convictions—third-degree burglary as a habitual offender in the
first case, and second-degree robbery and willful injury causing serious injury in
the second. Sentencing was considered in the separate cases at the same
hearing, and appeal was taken following the imposition of each sentence. While
his sole brief point argues his “conviction of robbery in the third degree”—which he
was not convicted of in either case—“should be reversed, as insufficient evidence
supported [he] had the intent to commit theft,” he later limits his challenge to his
conviction in the first case, third-degree burglary.
2 An audio recording of the 911 call was admitted as evidence and played for the

jury.
                                          3


       A crime scene technician arrived to process the scene, and “saw multiple

areas of disturbance within both upstairs and downstairs of the rooms.”

Photographs of the home that were admitted as evidence show several areas of

the home were rummaged through.           The technician processed the upstairs

bedrooms, bathroom, and hallway for latent fingerprints, and she lifted one

fingerprint in the bathroom and then a second print on a dresser drawer, the one

in the bathroom ultimately belonging to the victim. A crime scene investigator also

arrived on the scene and processed the first floor of the home, where he lifted eight

fingerprints.

       Another crime scene investigator subsequently analyzed the ten

fingerprints lifted at the scene. The quality of five of the prints were insufficient,

but she entered the remaining five into the Automatic Biometric Information System

(ABIS). Of those five, ABIS found matches for four, but one was either unmatched

or the quality of the print was insufficient to return a match. One print matched the

victim, and the remaining three prints matched Riko, two lifted from a box to a

power adapter and one from a manual to a streaming device. The photographic

evidence presented to the jury shows those items were located near a television

console that was rummaged through. The victim testified the photograph depicting

the items containing Riko’s fingerprints were in an area he specifically pointed out

to scene processors as disturbed by someone. Based on the photograph and

other evidence presented, a rational jury could conclude these items were

removed from the console’s ajar cabinet or drawer and combed through for items

of value.
                                          4


       In relation to the foregoing, Riko was charged by trial information with third-

degree burglary as a habitual offender. An amended trial information added

charges of felon in possession of a firearm and trafficking stolen weapons, both as

a habitual offender. Following the State’s case-in-chief at trial, Riko moved for

judgment of acquittal, arguing, among other things, the State presented insufficient

evidence to show he specifically intended to commit a theft as to the burglary

charge. The court denied the motion, finding sufficient circumstantial evidence

was presented to submit the issue to the jury. The court denied a renewed motion

after the defense rested without presenting evidence. The jury found Riko guilty

of third-degree burglary but not guilty on the remaining charges.

       Riko appealed following the imposition of sentence.

II.    Standard of Review

       Challenges to the sufficiency of the evidence are reviewed for corrections

of errors at law. State v. Albright, 925 N.W.2d 144, 152 (Iowa 2019). The court

views “the evidence ‘in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.’” State v. Ortiz,

905 N.W.2d 174, 180 (Iowa 2017) (quoting State v. Huser, 894 N.W.2d 472, 490

(Iowa 2017)). All evidence is considered, not just that of an inculpatory nature.

See Huser, 894 N.W.2d at 490. “[W]e will uphold a verdict if substantial evidence

supports it.” State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018) (quoting State v.

Ramirez, 895 N.W.2d 884, 890 (Iowa 2017)). “Evidence is substantial if, ‘when

viewed in the light most favorable to the State, it can convince a rational jury that

the defendant is guilty beyond a reasonable doubt.’” Id. (quoting Ramirez, 895

N.W.2d at 890). Evidence is not rendered insubstantial merely because it might
                                          5


support a different conclusion; the only question is whether the evidence supports

the finding actually made. See State v. Jones, ___ N.W.2d ___, ___, 2021 WL

5751464, at *1 (Iowa 2021).          In considering a sufficiency-of-the-evidence

challenge, “[i]t is not the province of the court . . . to resolve conflicts in the

evidence, to pass upon the credibility of witnesses, to determine the plausibility of

explanations, or to weigh the evidence; such matters are for the jury.” State v.

Musser, 721 N.W.2d 758, 761 (Iowa 2006) (quoting State v. Williams, 695 N.W.2d

23, 28 (Iowa 2005)).

III.   Analysis

       The propriety of the jury instructions are not challenged, so they serve as

the law of the case for purposes of reviewing the sufficiency of the evidence. See

State v. Banes, 910 N.W.2d 634, 639 (Iowa Ct. App. 2018). Riko agrees the State

provided sufficient evidence to support the first three elements of the crime of third-

degree burglary: (1) he broke into a home, (2) the residence was an occupied

structure, and (3) he did so without authority or permission. He challenges the

sufficiency of the evidence supporting the fourth element, that he “did so with the

specific intent to commit a theft.” He submits “[t]he State merely proved [he] was

present at the scene of the crime at some point in time through the match of his

fingerprints,” which he argues is insufficient to show he specifically intended to

commit a theft. Riko generally highlights evidence of “a suspicious white female

in the neighborhood,” the lack of forced entry, the assumption that “there could

[have been] people in the residence [who] did not leave identifiable fingerprints,”

the lack of an eyewitness, the presence of an unidentified fingerprint in the home,
                                           6


and the absence of fingerprints in the vicinity of where pilfered items were situated

before the crime.

       “‘While . . . mere presence at the scene ordinarily is not a sufficient

corroborative circumstance from which to infer guilt,’ substantial evidence of guilt

can exist when presence is considered with other evidence.” State v. Ernst, 954

N.W.2d 50, 55 (Iowa 2021) (quoting State v. Schrier, 300 N.W.2d 305, 309 (Iowa

1981)). Undisputed are the facts that Riko entered the occupied residence without

authority or permission, several areas of the home were ransacked, personal

property was taken, and Riko’s fingerprints were found on items that were

disturbed during the burglary.      Upon the evidence presented, the jury could

rationally conclude the ransacking of the home was a forage for items of value,

and the presence of Riko’s fingerprints on items disturbed during the search

provided the jury with a sufficient basis to legitimately infer that Riko was the culprit

and acted with the specific intent to commit a theft of items of value he found.

Viewing the evidence in the light most favorable to the State, including all

reasonable inferences, as we must, we find sufficient evidence to support the

conviction of third-degree burglary and affirm.

       AFFIRMED.